Citation Nr: 0116179	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  01-02 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture of the right tibia and fibula with an ankle 
disability from 30 percent.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel



INTRODUCTION

The veteran had active military service from June 1960 to 
September 1963. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota, which granted the veteran an increased rating 
to 30 percent for residuals of a fracture of the right tibia 
and fibula with ankle disability.  The appeal also arises 
from a January 2000 rating decision which denied entitlement 
to a TDIU.  

REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

At the veteran's March 1998 VA examination, the examiner 
commented that the veteran was on Social Security disability.  
However, there is no Social Security Administration (SSA) 
decision of record.  Although the examiner stated that the 
veteran was receiving benefits primarily for his low back, it 
is probable that the veteran's right ankle was also examined 
for such determination.  Also, the fact that the examiner 
stated "primarily" as opposed to "exclusively" raises the 
possibility that the veteran is also receiving SSA benefits 
because of his right ankle disability.  VA's duty to assist 
includes obtaining SSA records.  Murincsak v. Derwinski, 2 
Vet. App. 363, 371 (1992).  Accordingly, the veteran's claim 
for an increased rating for his right leg disability and for 
a TDIU must be remanded to obtain the decision granting the 
veteran SSA benefits as well as all medical records 
considered by the SSA in making such decision.  

At the veteran's March 1998 VA examination, the examiner also 
commented that the veteran was being followed by a certain 
doctor (a review of the records revealed that such doctor was 
working for the VA).  The last VA outpatient treatment 
records on file are from October 1997.  In light of the need 
to remand the veteran's claim for the aforementioned SSA 
records, the RO should also obtain all outpatient treatment 
records since October 1997.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board may consider only independent 
medical evidence to support Board findings.  If the medical 
evidence of record is insufficient, the Board is always free 
to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin v. Derwinski, 1 Vet.App. 171, 175 
(1991).  

The veteran underwent a VA examination for his right leg as 
recently as July 2000.  However, as noted above, the 
veteran's claim must be remanded to obtain the aforementioned 
records.  If any SSA or VA records show treatment or 
examinations for the right leg, the veteran should be 
scheduled for another VA examination of his right leg to 
determine the severity of his residuals of a fracture of the 
right tibia and fibula with ankle disability.

Additionally, the United States Court of Appeals for Veterans 
Claims has indicated that questions as to the applicability 
of the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), must be addressed by VA in 
the first instance.  Holliday v. Principi, No. 99-1788 (U.S. 
Vet. App. Feb. 22, 2001).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should obtain all relevant 
current medical records regarding the 
veteran's lower right leg.  In 
particular, the RO should obtain all VA 
outpatient records since October 1997.  

3.  The RO should contact the Social 
Security Administration (SSA) and obtain 
a copy of the SSA decision granting the 
veteran benefits as well as copies of all 
medical records considered by the SSA in 
their decision.

4.  If the RO obtains any additional 
records in accordance with the directives 
in paragraph two and three, the RO should 
schedule the veteran for a VA examination 
in order to determine the nature and 
severity of the veteran's right tibia and 
fibula fracture with ankle involvement.  
All appropriate special testing should be 
completed.  A complete rationale for any 
opinion expressed must be provided.  The 
examiner's report must include answers to 
the following questions:

a.  Does the veteran have ankylosis 
of the right ankle?  Specifically, 
does he have ankylosis in plantar 
flexion at more than 40 degrees, or 
in dorsiflexion at more than 10 
degrees, or does he have an 
abduction, adduction, inversion, or 
eversion deformity?

b.  Does the veteran have nonunion 
of the right tibia and fibula with 
loss of motion, requiring the 
wearing of a brace?

c.  Does the veteran's right ankle 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms; in other 
words, when the veteran does range 
of motion testing, at what point are 
such symptoms noticeable)?

d.  Does pain significantly limit 
functional ability during flare-ups 
or when the right ankle is used 
repeatedly over a period of time 
(these determinations should also, 
if feasible, be portrayed in terms 
of the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

f.  Describe the overall severity of 
the veteran's fracture residuals of 
the right tibia and fibula with 
ankle involvement, in terms of 
whether it is slight, moderate, or 
marked. 

g.  Is the veteran unable to obtain 
or retain gainful employment because 
of his service-connected residuals 
of a fracture of the right tibia and 
fibula with ankle involvement?

h.  If the veteran is unemployable 
because of several disorders 
including his service-connected 
right leg disability, the examiner 
should estimate the percentage which 
his service-connected right leg 
disability contributes to his 
unemployability.

If it is not feasible to answer any of 
the above listed questions, this should 
be so stated.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer any pertinent formal or informal 
guidance provided by the Department, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

6.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

7.  Upon completion of the above, the RO 
should review the evidence of record and 
enter its determination with respect to 
the veteran's claim for an increased 
rating for residuals of a fracture of the 
right tibia and fibula with an ankle 
disability from 30 percent, as well as 
for a TDIU.  In the event that the claim 
is not resolved to the satisfaction of 
the appellant, the RO must issue a 
supplemental statement of the case, a 
copy of which should be provided the 
veteran, and his representative.  After 
the veteran and his representative have 
been given an opportunity to submit 
additional argument, the case should be 
returned to the Board for further review.  

No action is required of the veteran until he receives 
further notice.  The Board does not intimate any factual or 
legal conclusion as to any final outcome warranted in the 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




